DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11-12, 15-22, 24-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2019/0357255 A) hereinafter “SUN” in view of Lei et al. (US 2021/0344453 A1) hereinafter “LEI”.
Regarding claim 1:
SUN discloses a method of wireless communication at a user equipment (Fig. 1, 115), the method comprising: receiving a pre-grant (Fig. 3, 305, [0088]) for a downlink transmission (Fig. 3, 320) from a base station (Fig. 1, 105), the pre-grant triggering a timing opportunity for sending an acknowledgment of the pre-grant (APG) (Fig. 3, 315, [0088], CCA length indicated by the pre-grant); performing, after receiving the pre-grant, a clear channel assessment (CCA) during at least one timing opportunity (Fig. 3, 310);  transmitting one or more APGs to the base station when the CCA is successful (Fig. 3, 315, [0090]); and  receiving the downlink transmission from the base station in response to the one or more APGs, wherein the one or more APGs are transmitted to the base station until the downlink transmission is received (Fig. 3, 320, [0088]).
SUN does not disclose the pre-grant triggering a plurality of timing opportunities for sending the APG.
LEI teaches a downlink transmission triggering a plurality of timing opportunities for sending an acknowledgement (Fig. 6, 610-670, [0064], [0116], multiple candidate slots for HARQ-ACK transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of SUN based on the teaching by LEI to include the feature of the pre-grant triggering a plurality of timing opportunities for sending the APG, in order to prevent service interruption due to a failure of a LBT by allowing multiple opportunities for the UE to transmit uplink feedback to the base station. 
Regarding claim 2:
SUN further discloses wherein the CCA comprises an extended CCA (eCCA) (Fig. 3, 310).
	Regarding claim 3:
SUN does not disclose wherein the pre-grant indicates a sequence of timing offsets corresponding to the plurality of timing opportunities.
LEI teaches indicating a sequence of timing offsets corresponding to the plurality of timing opportunities. ([0099]-[0101], [0103]-[0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of SUN based on the teaching by LEI to include the feature that the pre-grant indicates a sequence of timing offsets corresponding to the plurality of timing opportunities, in order to prevent service interruption due to a failure of a LBT by allowing multiple opportunities for the UE to transmit uplink feedback to the base station. 
	Regarding claim 4:
SUN does not disclose wherein the pre-grant indicates the sequence of timing offsets from a plurality of timing offset patterns.
LEI teaches indicating the sequence of timing offsets from a plurality of timing offset patterns ([0099]-[0101], [0103]-[0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of SUN based on the teaching by LEI to include the feature that the pre-grant indicates the sequence of timing offsets from a plurality of timing offset patterns, in order to prevent service interruption due to a failure of a LBT by allowing multiple opportunities for the UE to transmit uplink feedback to the base station. 
	Regarding claim 5:
SUN does not disclose the pre-grant indicates the sequence of timing offsets based on a bitmap corresponding to a timing offset pattern, and the sequence of timing offsets is a subset of the timing offset pattern.
LEI teaches indicating the sequence of timing offsets based on a bitmap corresponding to a timing offset pattern ([0100]-[0101], a 3-bit index), and the sequence of timing offsets is a subset of the timing offset pattern (each value of the 3-bit index corresponds to a sequence of timing offsets for the candidate slots)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of SUN based on the teaching by LEI to include the feature that the pre-grant indicates the sequence of timing offsets based on a bitmap corresponding to a timing offset pattern, and the sequence of timing offsets is a subset of the timing offset pattern, in order to prevent service interruption due to a failure of a LBT by allowing multiple opportunities for the UE to transmit uplink feedback to the base station. 
	Regarding claim 6:
SUN further discloses the receiving comprises receiving the one or more APGs in selected frequency domain resources during the at least one timing opportunity ([0084]).
	Regarding claim 8:
SUN does not disclose wherein the one or more APGs are limited to a maximum number of APGs for each timing opportunity of the plurality of timing opportunities.
LEI teaches the one or more APGs are limited to a maximum number of APGs for each timing opportunity of the plurality of timing opportunities ([0117], only one HARQ-ACK codebook is transmitted for each candidate opportunity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of SUN based on the teaching by LEI to include the feature that the one or more APGs are limited to a maximum number of APGs for each timing opportunity of the plurality of timing opportunities, in order to prevent service interruption due to a failure of a LBT by allowing multiple opportunities for the UE to transmit uplink feedback to the base station. 
	Regarding claim 9:
SUN does not disclose the pre-grant indicates a physical uplink control channel (PUCCH) resource indicator (PRI) for the receiving of the one or more APGs during each timing opportunity of the plurality of timing opportunities. 
LEI teaches indicating a physical uplink control channel (PUCCH) resource indicator (PRI) for the receiving of the one or more APGs during each timing opportunity of the plurality of timing opportunities ([0010], HARQ-ACK codebook is transmitted in a PUCCH slot, [0101], PDSCH-to-HARQ-timing field).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of SUN based on the teaching by LEI to include the feature that the pre-grant indicates a physical uplink control channel (PUCCH) resource indicator (PRI) for the receiving of the one or more APGs during each timing opportunity of the plurality of timing opportunities, in order to prevent service interruption due to a failure of a LBT by allowing multiple opportunities for the UE to transmit uplink feedback to the base station.
Regarding claim 11:
SUN discloses an apparatus for wireless communication at a user equipment, the apparatus comprising: at least one processor (Fig. 11, 1140); and a memory (Fig. 11, 1130), coupled to the at least one processor, storing computer-executable code (Fig. 11, 1135) that when executed by the at least one processor, causes the apparatus to: receive a pre-grant for a downlink transmission from a base station, the pre-grant triggering a plurality of timing opportunities for sending an acknowledgment of the pre-grant (APG); perform, after receiving the pre-grant, a clear channel assessment (CCA) during at least one timing opportunity of the plurality of timing opportunities; transmit one or more APGs to the base station when the CCA is successful; and  receive the downlink transmission from the base station in response to the one or more APGs, wherein the one or more APGs are transmitted to the base station until the downlink transmission is received. (See rejection of claim 1).
Regarding claims 12 and 15-16:
	Similar to claims 3, 6 and 9. Rejections of claims 3, 6, and 9 are applicable. 
Regarding claim 17:
SUN discloses a method of wireless communication at a base station (Fig. 1, 105) comprising: 
transmitting a pre-grant (Fig. 3, 305, [0088]) for a downlink transmission (Fig. 3, 320) to a user equipment (UE) (Fig. 1, 115), the pre-grant triggering a timing opportunity for receiving an acknowledgment of the pre-grant (APG) (Fig. 3, 315, [0088], CCA length indicated by the pre-grant); receiving one or more APGs (Fig. 3, 315) from the UE when a clear channel assessment (CCA) of the UE is successful during at least one timing opportunity (Fig. 3, 310, [0090]); and communicating, with the UE, the downlink transmission in response to the receiving the one or more APGs (Fig.3, 320, [0088]).
SUN does not disclose the pre-grant triggering a plurality of timing opportunities for receiving the APG.
LEI teaches a downlink transmission triggering a plurality of timing opportunities for receiving a acknowledgement (Fig. 6, 610-670, [0064], [0116], multiple candidate slots for HARQ-ACK transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of SUN based on the teaching by LEI to include the feature of the pre-grant triggering a plurality of timing opportunities for receiving the APG, in order to prevent service interruption due to a failure of a LBT by allowing multiple opportunities for the UE to transmit uplink feedback to the base station. 
Regarding claims 18-22 and 24-25:
	Similar to claims 2-6 and 8-9. Rejections of claims 2-6 and 8-9 are applicable. 
	Regarding claim 27:
SUN discloses an apparatus for wireless communication at a base station, the apparatus comprising: at least one processor (Fig. 12, 1240); and a memory (Fig. 12, 1230), coupled to the at least one processor, storing computer-executable code (Fig. 12, 1235) that when executed by the at least one processor, causes the apparatus to: transmit a pre-grant for a downlink transmission to a user equipment (UE), the pre-grant triggering a plurality of timing opportunities for receiving an acknowledgment of the pre-grant (APG); receive one or more APGs from the UE when a clear channel assessment (CCA) of the UE is successful during at least one timing opportunity of the plurality of timing opportunities; and communicate, with the UE, the downlink transmission in response to the receiving the one or more APGs (See rejection of claim 17).
	Regarding claims 28-30:
	Similar to claims 22, 24, and 25. Rejections of claims 22, 24, and 25 are applicable. 
 
Claims 7, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over SUN in view of LEI, and further in view of Sun et al. (US 2017/0013479 A1) hereinafter “SUN-2017”.
Regarding claims 7, 13, and 23:
SUN does not disclose wherein the CCA is successful based on an absence of an interfering transmission from another base station.  
	SUN-2017 teaches CCA is successful based on an absence of an interfering transmission from another base station ([0043], [0055], [0064], a hidden node, e.g. a Wi-Fi node, Fig. 2 205, may interfere with UE properly receiving transmissions from base station). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of SUN based on the teaching by SUN-2017 to include the feature that the CCA is successful based on an absence of an interfering transmission from another base station, in order to prevent UE from receiving interference from a hidden base station while receiving downlink transmissions. 
Allowable Subject Matter
Claims 10, 14, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465